                                                                                                FILED _
                                                                                           IN OPEN COURT


                                                                                               V -    2018
                  IN THE UNITED STATES DISTRICT COURT FOR THE
                                                                                      CLERIC U.S. DISTRICT COURT
                                                                                         AL6(ANDRIA. VIRGINIA
                             EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division



 UNITED STATES OF AMERICA                     )
                                              )      Case No.: 1:18-cr-00334
         V.                                   )
                                              )      The Honorable T. S. Ellis, III
 JOSEPH HALL III,                             )
                                              )
         Defendant.                           )
                                              )

                                       PLEA AGREEMENT


       G.Zachary Terwilliger, United States Attorney for the Eastern District of Virginia;

Speare Hodges, Special Assistant United States Attorney; Michael Ben'Ary, Assistant United

States Attorney; Colleen Garcia, Assistant United States Attorney; the defendant, JOSEPH

HALL III; and the defendant's counsel have entered into an agreement pursuant to Rule 11 of the

Federal Rules of Criminal Procedure. The terms of the agreement are as follows:

       1.      Offense and Maximum Penalties

       The defendant agrees to plead guilty to a single-count indictment charging the defendant

with being a felon in possession of a firearm, in violation of Title 18, United States Code,

Section 922(g)(1). The maximum penalties for this offense are: a maximum term often years of

imprisonment, a fine of$250,000, forfeiture of assets as outlined below, a $100 mandatory

special assessment, and three years of supervised release. The defendant understands that this

supervised release term is in addition to any prison term the defendant may receive, and that a

violation ofa term of supervised release could result in the defendant being returned to prison for

the full term of supervised release.
